Per curiam.

The plaintiff in error, having prevailed, had the costs of court taxed against the defendant in error in this court and thereupon obtained execution therefor against the defendant in error and the same was returned unsatisfied. Plaintiff in error now moves for an order requiring the attorney for the defendant in error to pay into court the amount of such costs, the same to be refunded to the plaintiff in error. Held, that the attorney for the losing party in a case is not personally liable to the successful party for the amount of the costs which have been paid into court by that party. Rule 10 of this court, which provides that “Attorneys shall be liable for costs incurred by their respective clients,” was made for the protection of the court and gives rise to no obligation in favor of a party litigant as against the attorney for the opposite party. Kanahele v. Wakefield, 11 Haw. 258. Motion denied.